           Case 1:18-cr-00239-DAD-BAM Document 34 Filed 05/27/20 Page 1 of 2

     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant,
     JIMMY EURESTI
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      )    Case No.: 1:18-CR-00239 DAD/BAM
                                                    )
12                                                  )
                           Plaintiff,               )
13                                                  )
     vs.                                            )    DATE:      November 30, 2020
14                                                  )    TIME:      10:00 a.m.
     JIMMY EURESTI,                                 )    JUDGE      Honorable Dale A. Drozd
15                                                  )
                                                    )
16                         Defendants.              )
                                                    )
17

18          It is hereby stipulated by and between McGregor Scott, United States Attorney and Laurel
19   Montoya, Assistant U.S. Attorney and Dale A. Blickenstaff, Attorney for the Defendant, that the
20   hearing date set for June 1, 2020, at 10:00 a.m. before the Honorable Dale A. Drozd be continued
21   to November 30, 2020, at 10:00 a.m.
22          Mr. Euresti currently is participating in the residential program at Delancey Street in Los
23   Angeles, California. Pretrial Services has received a report from Delancey Streed, saying Mr.
24   Euresti is still in the program and living up to his commitment there. The matter should be
25   reviewed in about six (6) months.
26   ///
27   ///
28   ///




                                                     1
           Case 1:18-cr-00239-DAD-BAM Document 34 Filed 05/27/20 Page 2 of 2


 1   Dated: May 27, 2020                  Respectfully submitted,
 2
                                          McGREGOR W. SCOTT
 3                                        United States Attorney
 4
                                          By /s/ Laurel Montoya
 5
                                          LAUREL MONTOYA, AUSA
 6

 7
                                          By /s/ Dale A. Blickenstaff
 8                                        DALE A BLICKENSTAFF, Attorney for Defendant,
                                           JIMMY EURESTI
 9

10

11                                              ORDER

12
            The Court has reviewed and considered the stipulation of the parties to continue the
13
     sentencing hearing in this case. Good Cause appearing, the hearing as to Jimmy Euresti, currently
14
     set for June 1, 2020, is continued to November 30, 2020, at 10:00 a.m.
15

16          IT IS SO ORDERED.
17
                           Dated:    May 27, 2020
18                                                      UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28




                                                    2
